DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4 (second occurrence) through 20 have been renumbered 6-22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the scope of the claimed invention is indefinite because it is unclear to what “ANSI specification” refers; i.e., which specification(s).
Regarding claim 14, the scope of the claimed invention is indefinite because it is unclear to what “ANSI regulations” refers; i.e., which regulation(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewell et al. (US Patent Application Publication No. 2007/0227803 A1).
Sewell et al. ‘803 discloses a trenching device comprising:
regarding claim 1,
a control assembly that controls whether the trenching device assumes a transport mode or a trenching mode, the transport mode allowing forward and reverse movement of the 
an auxiliary trenching lever (52), having a first position and a second position (off position and engaged position per para. 0016);
a reverse tram interlock shaft (30) operably connected to the auxiliary trenching lever;
a traction lever (40) moveable in a forward direction and a reverse direction and constructed and arranged to control the direction and speed of the trenching device;
wherein the reverse tram interlock shaft limits the movement of the traction lever in the reverse direction when the auxiliary trenching lever is in the first position, thereby limiting a maximum reverse transport speed of the trenching device;
regarding claim 2,
	wherein the reverse tram interlock (30) shaft does not limit the movement of the traction lever (40) in the reverse direction when the auxiliary trenching lever is in the second position (para. 0015);
regarding claim 3,
wherein the auxiliary trenching lever (52) places the trenching device in the transport mode when the auxiliary trenching lever is in the first position (the off position per para. 0016); and
regarding claim 4,
	wherein the auxiliary trenching lever (40) places the trenching device in the trenching mode when the auxiliary trenching lever is in the second position (the engaged position per para. 0015).

regarding claim 10,
an auxiliary trenching lever (52) that switches the trenching device between at least a trenching mode and a transport mode; and
a traction lever (40) that moves in a forward direction and a rearward direction and controls the direction and speed of the trenching device, the speed being controlled by an amount the traction lever is moved;
wherein when the trenching device is in the transport mode, rearward movement of the traction lever is mechanically limited, thereby defining a maximum reverse speed that is slower than a maximum forward speed (para. 0012);
regarding claim 11,
wherein when the trenching device is in the trenching mode, the rearward movement of the traction lever does not define a maximum reverse speed; and
regarding claim 12,
further comprising a reverse tram interlock shaft operably connected to the auxiliary trenching lever and constructed and arranged to mechanically limit the rearward movement of the traction lever when the trenching device is in the transport mode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sewell et al. (US Patent Application Publication No. 2007/0227803 A1).
Regarding claim 13, while Sewell et al. ‘803 teaches limiting the speed in both the forward and reverse directions (pars. 0007, 0008 and 0012), the prior art fails to teach a maximum reverse speed,  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have limited the maximum reverse speed to less than 1.55 MPH, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation for making the modification would have been for safety purposes.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hartwick et al. (US Patent Application Publication No. 2009/0000156 A1)
Hartwick et al. (US Patent Application Publication No. 2011/0078929 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
20 November 2021